UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. “fiscal cliff” diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks — the fiscal cliff, a “hard landing” in China, and the dissolution of the European Union — have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2012 Class IA: $7.09 Class IB: $7.03 Total return at net asset value JPMorgan Developed (as of 12/31/12) Class IA shares* Class IB shares† High Yield Index‡ 1 year 16.34% 16.01% 15.67% 5 years 51.15 49.47 64.57 Annualized 8.61 8.37 10.48 10 years 150.89 144.89 174.41 Annualized 9.63 9.37 10.62 Life 596.10 564.58 — Annualized 8.10 7.90 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality Baa 4.2% Ba 20.3% B 47.1% Caa or below 22.6% Not rated 2.8% Net cash 3.0% Allocations are represented as a percentage of net assets as of 12/31/12. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 12/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch Ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the cash and net other assets category. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager What was the market environment like for high-yield bonds during 2012? Given the robust demand from investors seeking income, high-yield bonds were one of the top-performing fixed-income categories for the period. The asset class posted these strong returns in a market environment that included both optimism about U.S. economic growth and Europe’s sovereign debt crisis and pessimism about disappointing U.S. economic data, slowing global economic growth, eurozone debt, and uncertainty about the U.S. presidential election and the “fiscal cliff.” What factors influenced the fund’s performance relative to the benchmark? At the sector/industry level, overweighting financials, telecommunications, gaming and leisure, and chemicals aided the fund’s results versus the index. Conversely, holding lighter-than-benchmark stakes in paper/packaging, diversified media, and transportation hindered relative performance. From a credit-quality standpoint, modestly overweighting CCC-rated securities helped the fund’s relative performance, as they outperformed BB-rated and B-rated bonds. Underweighting BB-rated and “crossover” securities provided a further boost to results, because bonds in these ratings tiers lagged the index. Crossover bonds are those that straddle the gap between investment grade and high yield, often receiving an investment-grade rating from one rating agency and a below-investment-grade rating from another. Which holdings contributed to performance? Wireless carrier Sprint Nextel was the top individual contributor, as the company posted better-than-expected results on stronger wireless margins resulting from lower expenses and reduced roaming costs. In addition, Sprint Nextel added more than one million subscribers to its network during the period. Satellite services provider Intelsat also helped the fund’s performance, thanks to stronger operating margins and continued steady growth. Our position in automotive finance provider Ally Financial [formerly GMAC] proved beneficial, as investors became more confident in the firm’s ability to extricate itself from mortgage liabilities at its ResCap subsidiary. Real estate and relocation services company Realogy was another contributor. Prices for the firm’s bonds and bank debt rose in anticipation of an initial public stock offering, along with continued modest improvement in transaction volumes and pricing. Realogy’s securities were also helped by signs of a recovery in the U.S. housing market. Hospitality and gaming company MTR Gaming Group rounded out the group of top contributors. MTR’s securities received a boost when the Ohio Gaming Commission licensed the firm to operate video lottery terminals at its Scioto Downs racetrack in Columbus, Ohio. Which investments weren’t as productive? NII Capital, the financing subsidiary of NII Holdings, which provides mobile communications for business customers in Latin America under the Nextel brand, was a disappointment. The firm missed revenue and earnings expectations due to lower-than-forecast average revenue per user and margin pressure from its expansion and rebranding initiative. NII also indicated that it expects earnings and net subscriber additions to be markedly lower compared with the same period last year. Another detractor from performance was the fund’s underweight exposure to automaker Chrysler Group, whose bonds outperformed the index during the period. Chrysler benefited from stronger U.S. sales across all of its brands. What is your outlook for the high-yield market for the coming months? The high-yield market closed out 2012 on a strong note as investors looked past the fiscal cliff toward expectations of broader global growth. The U.S. growth trajectory, while not impressive, appears to be resilient, the Asian growth cycle appears to be turning, and Europe looks to be stabilizing. Corporate fundamentals still appear to be reasonably solid, although earnings in various early-cycle industries are showing signs of softening. At the same time, the housing market appears to be recovering in many parts of the country, which could provide a nice boost to certain sectors of the economy. That said, we believe the possibility of fiscal austerity in the form of spending cuts and tax increases in 2013 could dampen the positive effects of a housing recovery. In my estimation, supply-and-demand dynamics in the high-yield market continue to be favorable, as strong supply has been met with solid investor demand. We expect this demand to remain firm as the asset class remains attractive for investors seeking yield. While yield spreads on high-yield bonds have tightened, we believe their absolute yields remain attractive against the backdrop of lower-yielding alternatives, particularly given lower rates of default at the present time. Consequently, in our view, high-yield bonds appear to be fairly valued, and near historical valuation levels. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond instruments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds 2 Putnam VT High Y ield Fund have ongoing fees and expenses. The prices of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.93 $5.23 $3.81 $5.08 Ending value (after expenses) $1,082.40 $1,079.90 $1,021.37 $1,020.11 Annualized expense ratio† 0.75% 1.00% 0.75% 1.00% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT High Y ield Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 7, 2013 Putnam VT High Y ield Fund 5 The fund’s portfolio 12/31/12 CORPORATE BONDS AND NOTES (84.7%)* Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $760,000 $579,500 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 795,000 645,937 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 255,000 262,012 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 115,000 127,074 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 390,000 423,150 Automotive (1.3%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 700,000 770,000 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,575,000 1,836,153 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 264,804 General Motors Escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. Escrow notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 926,000 893,590 Schaeffler Finance BV sr. sec. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 130,000 196,825 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $723,000 813,374 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 260,000 288,600 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 70,000 80,588 Basic materials (6.8%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 250,000 262,500 Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 90,000 128,789 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $170,000 176,800 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,205,000 1,280,312 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 110,000 113,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 395,000 414,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,282,400 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 485,000 527,438 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 225,000 253,125 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 845,000 912,600 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 375,000 378,750 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 220,000 224,400 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 95,000 85,738 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 345,000 357,075 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) $370,000 $394,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 852,825 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 420,000 430,500 HD Supply, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2015 380,000 389,500 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 700,000 788,375 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 590,812 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 35,000 35,613 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 280,000 262,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 736,912 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 510,000 577,575 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 400,000 404,500 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 750,000 731,250 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 274,763 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 165,000 173,663 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 655,000 858,585 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $155,000 161,200 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 840,000 932,400 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 406,800 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,075,000 1,260,437 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 880,000 1,034,000 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 1,085,000 1,198,924 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 220,000 212,010 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 $260,000 256,100 MPM Escrow LLC/MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 300,000 303,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 448,350 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 200,000 207,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 473,874 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 285,000 299,963 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 630,000 648,900 PQ Corp. 144A sr. notes 8 3/4s, 2018 505,000 530,250 6 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Basic materials cont. Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $480,000 $537,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 515,000 525,300 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 120,000 129,600 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 70,761 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $265,000 270,963 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 265,000 277,588 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 225,000 227,813 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 185,000 204,425 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 115,000 121,900 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 155,000 164,300 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) 275,000 271,563 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) ‡‡ 865,000 947,174 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 770,000 777,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 11 3/4s, 2019 40,000 28,400 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 185,000 70,300 Broadcasting (1.9%) Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 555,000 507,824 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 985,000 992,387 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 640,000 664,000 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 995,000 977,588 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 585,000 643,500 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 480,000 490,800 LIN Television Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 267,750 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 615,000 631,143 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 735,000 806,662 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 270,000 286,537 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 283,938 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 440,000 476,300 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 360,000 401,400 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Building materials (1.2%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 $150,000 $165,563 Building Materials Corp. 144A sr. notes 7s, 2020 700,000 763,000 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 356,400 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 290,000 320,450 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 965,000 1,114,574 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 825,000 882,750 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 1,034,624 Owens Corning company guaranty sr. unsec. notes 9s, 2019 181,000 226,703 Cable television (2.7%) Adelphia Communications Corp. escrow bonds zero %, 2013 80,000 520 Adelphia Communications Corp. escrow bonds zero %, 2013 130,000 845 Adelphia Communications Corp. escrow bonds zero %, 2012 290,000 1,885 Adelphia Communications Corp. escrow bonds zero %, 2012 755,000 4,908 AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 185,000 185,694 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 475,000 515,375 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 825,000 962,156 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 84,469 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 261,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 935,000 1,008,630 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 415,000 422,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 430,000 477,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 235,000 256,738 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 255,000 255,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 450,000 486,000 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 150,000 156,188 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 350,000 388,063 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 625,000 740,625 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 895,000 1,020,300 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 227,038 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 620,000 666,500 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Cable television cont. Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) $480,000 $505,800 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 435,977 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,150,000 1,206,062 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 280,000 297,707 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2022 (United Kingdom) 280,000 287,804 Capital goods (5.6%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 115,000 120,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,640,000 1,791,700 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 111,433 153,792 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ $271,583 287,878 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 585,000 843,126 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 360,310 Ardagh Packaging Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 1/8s, 2020 (Ireland) $200,000 218,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) 200,000 217,500 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 249,100 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 140,000 149,800 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 575,000 632,500 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 345,750 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 300,000 308,625 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 260,000 260,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 408,600 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 925,000 1,046,405 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 190,000 203,300 Continental Rubber of America Corp. 144A notes 4 1/2s, 2019 315,000 321,300 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 290,009 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) $460,000 460,000 Exide Technologies sr. notes 8 5/8s, 2018 595,000 504,263 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 155,438 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Capital goods cont. Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $705,000 $773,738 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,605,000 2,119,415 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 185,000 186,156 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 94,000 107,160 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,180,000 1,085,600 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 805,000 877,450 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 845,000 892,530 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 250,000 278,125 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 395,000 424,625 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 845,000 908,375 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 240,000 243,600 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 385,000 397,513 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 215,000 222,525 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 358,050 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 500,000 544,375 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 795,000 834,750 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,200,000 1,278,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 469,000 520,590 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 840,000 929,250 Coal (1.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 230,000 211,025 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 525,000 486,938 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 275,000 255,063 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 570,000 530,100 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,688,700 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 995,900 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 95,000 108,775 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 85,800 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 380,000 403,750 8 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Commercial and consumer services (1.7%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ $335,000 $342,960 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 200,000 216,000 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 825,000 814,688 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 921,000 1,036,124 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 755,000 781,424 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 925,000 892,624 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,245,000 1,325,924 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 500,000 531,250 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 228,938 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 25,000 22,031 Travelport, LLC 144A sr. notes Ser. B, 6.306s, 2016 ‡‡ 530,686 435,163 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 324,000 251,100 Consumer (0.5%) Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 194,204 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 $35,000 37,800 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 45,000 47,813 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 810,000 919,350 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 615,000 658,050 Consumer staples (6.0%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 259,875 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 220,000 245,300 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 624,025 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 200,000 219,000 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 524,551 559,958 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 270,000 255,150 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 1,135,000 1,220,124 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 665,000 768,075 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 383,575 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 155,000 161,975 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 475,000 504,688 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 1,008,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 315,000 362,250 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Consumer staples cont. Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 $660,000 $724,350 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 400,000 417,000 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,471,443 Dole Food Co. sr. notes 13 7/8s, 2014 226,000 250,295 Dole Food Co. 144A sr. notes 8s, 2016 195,000 202,800 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 849,300 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 360,000 383,400 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 310,000 323,950 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 325,975 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,080,164 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 379,950 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 250,000 265,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 890,000 898,900 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 430,000 456,875 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 390,000 388,050 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 425,000 459,000 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 375,000 414,375 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 345,000 377,991 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,092,118 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 336,300 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 421,275 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,240,000 1,294,250 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 635,000 676,275 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 268,488 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 540,000 596,700 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,205,000 1,373,700 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 145,000 153,338 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 320,000 357,600 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 335,000 350,913 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 465,750 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 190,000 202,825 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $582,000 $600,914 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 305,000 326,350 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 665,000 665,000 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 154,225 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 633,000 689,970 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 747,400 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 164,687 Entertainment (0.8%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 765,000 883,575 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 215,000 232,200 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 151,875 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 395,000 436,475 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 200,000 202,500 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 825,000 919,874 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 485,000 485,000 Financials (8.4%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 698,250 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 415,000 391,138 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 370,000 392,200 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 635,000 703,083 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 520,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 519,225 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 555,750 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 195,000 253,988 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 604,750 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 410,000 448,438 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 225,000 247,500 CIT Group, Inc. sr. unsec. notes 5s, 2022 620,000 661,116 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 562,638 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 695,000 743,650 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 220,000 233,200 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 690,000 779,700 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Financials cont. CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 $635,000 $692,150 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 245,000 314,860 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $310,000 314,650 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 416,000 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 785,000 755,563 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,245,000 1,220,722 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 465,000 489,413 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 640,000 656,000 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 745,000 648,150 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 963,244 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 271,101 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 245,000 251,738 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,430,000 1,535,462 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 219,863 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 725,000 768,500 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 290,000 300,875 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 420,000 430,500 iStar Financial, Inc. sr. unsec. unsub. notes ser. B, 9s, 2017 R 565,000 615,850 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 567,375 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 120,000 119,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 425,000 449,438 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 375,000 414,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 180,000 202,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 395,000 416,725 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 120,000 134,400 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 480,000 508,800 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 310,000 324,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 164,174 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 368,438 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 530,000 529,338 10 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Financials cont. PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 $645,000 $753,038 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 480,000 532,800 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 835,000 920,588 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 453,650 Regions Bank unsec. sub. notes 7 1/2s, 2018 750,000 904,688 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 485,000 482,575 Royal Bank of Scotland PLC (The) jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 1,938,937 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 195,000 229,008 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,820,000 2,129,400 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,870,000 1,673,650 Gaming and lottery (2.5%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 901,000 925,778 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 587,000 388,888 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 590,000 632,038 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 532,650 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 960,000 996,559 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 $480,000 523,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 684,213 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (in default) † 1,445,000 86,700 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 1,393,299 1,476,896 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 257,700 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 550,000 596,750 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 1,016,400 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,575,000 1,701,000 Health care (6.8%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 490,000 509,600 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 694,300 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 825,000 876,563 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 943,800 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 895,000 1,326,874 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $850,000 871,250 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 580,000 604,650 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 255,000 276,038 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Health care cont. ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 $456,040 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,871,237 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 92,000 101,028 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 480,000 511,800 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 660,356 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 725,000 798,406 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 208,000 219,700 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,683,124 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 240,450 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 880,838 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 175,000 188,563 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,770,000 1,672,650 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 260,000 272,350 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 310,000 325,500 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 780,000 885,300 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,165,000 1,221,793 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 395,000 375,744 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 708,025 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 455,000 494,813 Service Corporation International sr. notes 7s, 2019 345,000 377,774 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 540,000 537,300 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 663,400 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 890,000 932,274 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 174,488 176,669 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 108,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 284,375 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 720,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 555,000 621,600 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 205,000 227,550 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 141,375 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 344,800 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 977,400 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 32,000 24,000 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 115,000 123,338 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Homebuilding (2.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 $685,000 $686,713 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 510,000 543,150 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 200,000 211,500 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 190,000 204,250 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 420,000 455,175 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 260,000 254,800 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,305,000 1,435,500 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 1,035,450 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 410,000 445,875 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 380,000 391,400 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 1,030,000 1,114,974 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 165,000 185,625 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 192,525 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 190,000 202,113 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,000,000 1,060,000 Household furniture and appliances (—%) Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 113,163 Lodging/Tourism (1.7%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 280,000 310,100 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 1,327,608 1,440,454 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 547,000 631,785 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 1,155,000 1,227,187 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 185,000 184,075 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 195,000 207,675 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 650,000 695,500 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 311,963 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 452,625 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 145,000 144,638 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 440,000 490,600 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 460,000 469,775 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 135,000 144,788 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Media (0.1%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 $210,000 $135,450 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 360,000 358,200 Oil and gas (11.0%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 550,000 559,625 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 340,000 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 235,000 253,213 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 535,000 595,856 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 230,000 238,050 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 397,750 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 590,000 631,300 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,290,000 1,393,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 688,188 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 754,075 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 308,417 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $550,000 621,500 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 725,725 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 674,400 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 938,363 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 205,238 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 353,425 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 600,000 408,000 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 1,300,000 1,400,750 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,755,000 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 250,000 260,625 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 164,300 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 768,955 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 440,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,310,000 1,270,700 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 238,150 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 740,000 732,600 12 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Oil and gas cont. Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 $570,000 $507,300 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,255,824 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 425,000 436,688 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 775,000 821,500 Hercules Off shore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 65,000 68,088 Hercules Off shore, Inc. 144A sr. notes 10 1/2s, 2017 850,000 915,874 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,135,000 1,251,337 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 245,000 265,824 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 1,205,000 1,346,587 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 305,000 286,700 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 540,000 568,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 344,850 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 865,000 640,100 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 615,000 678,038 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 279,575 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 625,000 637,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 400,000 429,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,235,000 1,253,524 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,313,324 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 200,000 218,000 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 328,375 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 508,563 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 368,900 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 313,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,087,800 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,499,400 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 285,000 289,987 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 1,540,000 1,628,550 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 485,000 522,588 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 375,000 401,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 290,440 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 620,000 635,500 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Oil and gas cont. SM Energy Co. sr. unsec. notes 6 5/8s, 2019 $390,000 $411,450 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 342,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 128,400 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 612,000 665,550 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 230,000 235,174 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 400,000 410,500 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 717,538 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 555,010 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 267,977 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 280,150 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 965,000 1,022,900 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 102,823 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 705,000 669,750 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 145,000 149,713 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 670,000 721,924 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 65,000 76,213 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 610,000 701,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 635,250 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 750,000 862,500 Retail (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 111,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 299,450 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 215,000 230,588 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 835,000 812,038 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 660,000 712,800 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 685,000 724,388 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 290,000 292,538 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 805,000 Limited Brands, Inc. sr. notes 5 5/8s, 2022 315,000 344,138 Michaels Stores, Inc. company guaranty sr. sub. notes 11 3/8s, 2016 1,195,000 1,248,774 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 895,000 910,663 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 645,000 654,675 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 580,000 597,400 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 493,394 Putnam VT High Yield Fund 13 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Retail cont. Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ $265,000 $273,613 QVC Inc. 144A sr. notes 7 1/2s, 2019 495,000 546,143 QVC Inc. 144A sr. notes 7 3/8s, 2020 405,000 450,618 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 853,300 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 875,000 942,812 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 675,000 697,005 Technology (3.5%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 105,000 87,938 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 110,200 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 240,000 213,600 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 925,000 864,875 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 550,300 551,676 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 765,000 765,000 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 390,000 424,125 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 235,000 244,988 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 385,000 404,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 425,000 480,781 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 765,000 805,163 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 179,502 183,765 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 395,000 387,100 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,265,000 1,265,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 865,000 895,275 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 372,000 398,970 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 336,000 370,440 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,235,000 1,349,237 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 210,000 235,725 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 345,000 403,650 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 332,613 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 166,500 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 648,000 557,280 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 124,000 143,685 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 360,000 395,550 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 370,000 378,325 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 $510,000 $557,175 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 870,000 928,725 Telecommunications (6.7%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 330,000 389,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 410,000 440,750 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 428,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 342,550 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 505,000 540,350 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 330,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 865,000 949,338 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 449,400 Equinix, Inc. sr. unsec. notes 7s, 2021 310,000 344,100 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 501,638 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 805,000 915,688 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 402,413 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 395,000 428,575 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 305,000 314,913 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 2,684,218 2,851,981 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,110,000 1,173,824 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 627,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 152,600 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 376,200 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,105,000 1,197,543 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 330,000 306,900 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 160,000 127,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 755,000 564,363 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 305,000 327,113 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 1,059,124 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 594,948 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 643,090 14 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Telecommunications cont. SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 $380,000 $424,650 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 212,500 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,140,000 2,225,600 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 805,000 935,813 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 815,000 886,313 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 615,000 724,163 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 445,000 486,163 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 1,185,000 1,463,474 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 195,000 260,446 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 734,062 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 315,000 329,963 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 144,011 146,891 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 284,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 601,875 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 280,800 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,380,000 1,407,600 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 455,000 481,730 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 195,000 204,263 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 632,500 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 325,000 356,688 Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,520,000 1,611,200 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 1,095,000 1,212,712 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 750,000 789,375 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,000,000 1,097,500 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 180,000 109,800 Utilities and power (4.8%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 437,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 698,000 806,190 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,076,700 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 634,000 711,665 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,211,000 1,289,714 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,055,000 1,281,927 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Utilities and power cont. DPL, Inc. sr. unsec. notes 6 1/2s, 2016 $985,000 $1,041,637 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,145,000 5,725 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (in default) † 525,000 278,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (in default) † 345,000 181,988 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (in default) † 550,000 291,500 Edison Mission Energy sr. unsec. notes 7s, 2017 (in default) † 30,000 15,900 El Paso Natural Gas Co. sr. unsec. debs. 8 5/8s, 2022 360,000 495,220 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 300,000 335,250 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 160,000 180,400 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 780,000 865,800 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 860,000 993,300 EP Energy LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 285,000 310,650 EP Energy/EP Finance, Inc. sr. unsec. notes 9 3/8s, 2020 1,095,000 1,234,612 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 190,000 201,400 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 385,000 383,075 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 215,000 236,500 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 680,000 785,400 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 230,100 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 170,000 188,700 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 280,000 322,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 2,290,000 2,541,900 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 564,431 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 205,000 233,955 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 485,712 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 191,305 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 910,000 309,400 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 1,631,690 320,218 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 415,000 324,737 Total corporate bonds and notes (cost $316,663,696) SENIOR LOANS (6.2%)* c Principal amount Value Broadcasting (0.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.609s, 2014 $282,594 $274,399 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.859s, 2016 1,483,928 1,227,950 Univision Communications, Inc. bank term loan FRN 4.459s, 2017 212,813 209,089 Putnam VT High Yield Fund 15 SENIOR LOANS (6.2%)* c cont. Principal amount Value Capital goods (0.4%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) $350,000 $350,000 SRAM Corp. bank term loan FRN 8 1/2s, 2018 570,000 575,700 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 385,000 392,700 Tomkins Air Distribution bank term loan FRN 5 1/4s, 2018 270,000 272,194 Commercial and consumer services (0.2%) Travelport, LLC bank term loan FRN 11s, 2015 235,000 238,916 Travelport, LLC bank term loan FRN Ser. B, 5.105s, 2015 319,386 305,147 Travelport, LLC bank term loan FRN Ser. S, 5.112s, 2015 100,614 96,129 Communication services (0.5%) Asurion Corp. bank term loan FRN 11s, 2019 580,000 612,625 Asurion, LLC bank term loan FRN 9s, 2019 102,548 105,423 Wide Open West Finance, LLC bank term loan FRN 6 1/4s, 2018 1,109,425 1,121,040 Consumer cyclicals (1.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 144,638 145,406 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 365,000 365,101 Compucom Systems, Inc. bank term loan FRN 6 1/2s, 2018 430,000 431,075 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.27s, 2014 ‡‡ 406,537 388,921 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.27s, 2014 ‡‡ 231,408 221,380 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 276,450 279,829 Motor City Casino bank term loan FRN 6s, 2017 1,082,026 1,084,027 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 410,000 411,367 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,025,000 1,025,570 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 265,225 208,422 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (in default) † 676,625 561,035 Consumer staples (0.4%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 230,102 230,294 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 445,800 450,119 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 928,250 933,239 Rite Aid Corp. bank term loan FRN Ser. B, 1.967s, 2014 79,713 79,076 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 455,653 377,622 Financials (0.6%) iStar Financial, Inc. bank term loan FRN 5 3/4s, 2017 R 472,356 476,785 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 ∆ 170,000 177,438 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,095,000 1,111,425 SENIOR LOANS (6.2%)* c cont. Principal amount Value Financials cont. Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.84s, 2017 $237,749 $238,566 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 485,000 481,817 Gaming and lottery (0.4%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.46s, 2018 1,648,000 1,469,810 Health care (0.8%) Ardent Health Services, LLC bank term loan FRN Ser. B, 6 1/2s, 2015 858,196 857,124 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 510,000 517,650 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 566,959 570,502 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 180,000 181,800 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 389,025 388,701 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 519,750 527,438 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 ‡‡ 230,000 232,588 Household furniture and appliances (—%) Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 5s, 2019 105,000 106,181 Oil and gas (0.2%) Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 610,000 611,271 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 121,018 121,860 Technology (0.1%) First Data Corp. bank term loan FRN 5.211s, 2017 280,000 273,000 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 470,000 473,672 Telephone (0.1%) Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 220,000 221,100 Utilities and power (0.6%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 205,411 214,214 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.746s, 2017 3,334,778 2,233,111 Total senior loans (cost $25,304,584) COMMON STOCKS (2.0%)* Shares Value Altra Holdings, Inc. 584 $12,888 Avis Budget Group, Inc. † 23,540 466,563 CIT Group, Inc. † 6,665 257,536 Deepocean Group (Shell) (acquired 6/09/11, cost $73,240) (Norway) ‡ 25,695 385,425 DISH Network Corp. Class A 13,165 479,206 Domtar Corp. (Canada) 5,220 435,974 Dynegy, Inc. † 27,933 534,358 16 Putnam VT High Y ield Fund COMMON STOCKS (2.0%)* cont. Shares Value FelCor Lodging Trust, Inc. † R 59,595 $278,309 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,984 409,853 General Motors Co. † 26,017 750,070 Gulfport Energy Corp. † 15,200 580,944 Harry & David Holdings, Inc. † 925 78,625 HealthSouth Corp. † 634 13,384 Huntsman Corp. 19,305 306,950 Kodiak Oil & Gas Corp. † 65,515 579,808 LyondellBasell Industries NV Class A 5,403 308,457 Motors Liquidation Co. GUC Trust (Units) † 1,620 34,344 Newfield Exploration Co. † 8,745 234,191 NII Holdings, Inc. † 42,215 300,993 Quicksilver Resources, Inc. † 31,575 90,305 Terex Corp. † 15,379 432,304 Trump Entertainment Resorts, Inc. † 913 3,652 Vantage Drilling Co. † 306,492 560,880 Vertis Holdings, Inc. † F 2,187 22 W.R. Grace & Co. † 5,980 402,035 Total common stocks (cost $9,387,006) CONVERTIBLE PREFERRED STOCKS (1.1%)* Shares Value EPR Properties cv. pfd. Ser. C, $1.44 34,707 $761,819 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 758,328 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 18,312 1,045,798 MetLife, Inc. $3.75 cv. pfd. 10,405 460,629 Nielsen Holdings NV $3.125 cv. pfd. 8,730 490,244 PPL Corp. $4.375 cv. pfd. 8,560 460,956 United Technologies Corp. $3.75 cv. pfd. 7,600 423,396 Total convertible preferred stocks (cost $4,369,198) CONVERTIBLE BONDS AND NOTES (0.9%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $476,000 $520,625 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 390,000 424,613 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 596,000 554,280 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 637,170 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 756,000 690,323 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 175,000 190,422 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 367,000 629,634 Total convertible bonds and notes (cost $3,003,568) PREFERRED STOCKS (0.7%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 774 $760,189 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 47,700 1,271,205 M/I Homes, Inc. $2.438 pfd. † 26,279 601,789 Total preferred stocks (cost $1,974,264) WARRANTS (0.1%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 37 $1,103 General Motors Co. 7/10/19 18.33 5,869 73,304 General Motors Co. 7/10/16 10 5,869 114,446 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 432 26,634 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $25.5 192,571 38,514 Total warrants (cost $263,659) SHORT-TERM INVESTMENTS (2.9%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% L 11,598,448 $11,598,448 U.S. Treasury Bills with an effective yield of 0.156%, July 25, 2013 $120,000 119,915 Total short-term investments (cost $11,718,340) Total investments (cost $372,684,315) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $397,577,870. † Non-income-producing security. ∆ Forward commitment, in part or in entirety (Note 1). ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $385,425, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. C Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $71,631 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Putnam VT High Yield Fund 17 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $8,285,886) Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 1/16/13 $1,007,236 $996,913 $(10,323) Barclays Bank PLC Euro Sell 1/16/13 355,502 351,625 (3,877) Credit Suisse International Euro Sell 1/16/13 965,387 954,815 (10,572) Deutsche Bank AG Euro Sell 1/16/13 1,759,293 1,739,867 (19,426) Goldman Sachs International Euro Sell 1/16/13 781,497 772,059 (9,438) State Street Bank and Trust Co. Canadian Dollar Sell 1/16/13 964,848 965,018 170 Euro Sell 1/16/13 901,494 891,512 (9,982) UBS AG Euro Sell 1/16/13 884,201 874,599 (9,602) WestPac Banking Corp. Euro Sell 1/16/13 747,703 739,478 (8,225) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,863,269 $— $— Capital goods 445,192 — — Communication services 780,199 — — Consumer cyclicals 1,062,723 3,652 22 Consumer staples 466,563 78,625 — Energy 2,046,128 385,425 — Financials 257,536 — — Health care 13,384 — — Utilities and power 534,358 — — Total common stocks 22 Convertible bonds and notes $— $3,647,067 $— Convertible preferred stocks 423,396 3,977,774 — Corporate bonds and notes — 336,639,577 — Preferred stocks — 2,633,183 — Senior loans — 24,459,848 — Warrants 187,750 1,103 65,148 Short-term investments 11,598,448 119,915 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(81,275) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Y ield Fund Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $361,085,867) $380,091,837 Affiliated issuers (identified cost $11,598,448) (Notes 1 and 6) 11,598,448 Cash 472,419 Dividends, interest and other receivables 6,308,531 Receivable for shares of the fund sold 47,193 Receivable for investments sold 2,722,105 Unrealized appreciation on forward currency contracts (Note 1) 170 Total assets Liabilities Payable for investments purchased 2,054,845 Payable for purchases of delayed delivery securities (Note 1) 120,300 Payable for shares of the fund repurchased 862,818 Payable for compensation of Manager (Note 2) 194,264 Payable for custodian fees (Note 2) 10,169 Payable for investor servicing fees (Note 2) 32,991 Payable for Trustee compensation and expenses (Note 2) 152,903 Payable for administrative services (Note 2) 4,049 Payable for distribution fees (Note 2) 19,666 Unrealized depreciation on forward currency contracts (Note 1) 81,445 Other accrued expenses 129,383 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $425,378,468 Undistributed net investment income (Note 1) 26,352,513 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (73,083,133) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 18,930,022 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $305,127,376 Number of shares outstanding 43,049,143 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.09 Computation of net asset value Class IB Net assets $92,450,494 Number of shares outstanding 13,149,887 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.03 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Statement of operations Year ended 12/31/12 Investment income Interest (net of foreign tax of $1,946) (including interest income of $15,629 from investments in affiliated issuers) (Note 6) $30,508,286 Dividends (net of foreign tax of $4,648) 565,223 Total investment income Expenses Compensation of Manager (Note 2) 2,293,594 Investor servicing fees (Note 2) 398,642 Custodian fees (Note 2) 21,769 Trustee compensation and expenses (Note 2) 37,935 Distribution fees (Note 2) 248,864 Administrative services (Note 2) 13,923 Other 219,582 Total expenses Expense reduction (Note 2) (3,334) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,817,291 Net realized loss on swap contracts (Note 1) (22,997) Net realized gain on foreign currency transactions (Note 1) 138,463 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (325,889) Net unrealized appreciation of investments during the year 29,182,051 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Increase (decrease) in net assets Operations: Net investment income $27,842,534 $31,472,058 Net realized gain on investments and foreign currency transactions 2,932,757 7,829,879 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 28,856,162 (30,272,005) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (23,246,663) (24,690,837) Class IB (8,598,713) (9,095,385) Decrease from capital share transactions (Note 4) (10,685,047) (33,443,712) Total increase (decrease) in net assets Net assets: Beginning of year 380,476,840 438,676,842 End of year (including undistributed net investment income of $26,352,513 and $30,350,940, respectively) The accompanying notes are an integral part of these financial statements. 20 Putnam VT High Y ield Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/12 .48 .55 (.55) .75 7.04 47 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63 12/31/08 .54 (2.33) (.66) .72 e 8.37 e 24 Class IB 12/31/12 .46 .54 (.53) 1.00 6.79 47 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63 12/31/08 .52 (2.31) (.64) .97 e 8.11 e 24 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.10 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 21 Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income, with a secondary objective of capital growth when consistent with achieving high current income, by investing mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (some times referred to as “junk bonds”), and have intermediate-to-long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions 22 Putnam VT High Y ield Fund and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $81,275 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $72,403,461 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Putnam VT High Y ield Fund 23 Loss carryover Short-term Long-term Total Expiration $6,791,658 $— 6,791,658 12/31/13 728,766 — 728,766 12/31/14 28,491,807 — 28,491,807 12/31/16 36,391,230 — 36,391,230 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, the expiration of a capital loss carryover, defaulted bond interest and interest on payment-in-kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $4,415 to increase undistributed net investment income, $8,521,261 to decrease paid-in-capital and $8,516,846 to decrease accumulated net realized losses. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $28,233,818 Unrealized depreciation (9,907,520) Net unrealized appreciation 18,326,298 Undistributed ordinary income 26,629,864 Capital loss carryforward (72,403,461) Cost for federal income tax purposes $373,363,987 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.62% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion, and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $299,190 Class IB 99,452 Total $398,642 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $428 under the expense offset arrangements and by $2,906 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $307, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $248,864 24 Putnam VT High Y ield Fund Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $179,742,852 and $180,506,157, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 6,250,477 $42,354,016 3,787,507 $25,726,788 5,178,912 $34,457,721 12,515,180 82,245,857 Shares issued in connection with reinvestment of distributions 3,604,134 23,246,663 3,674,232 24,690,837 1,341,453 8,598,713 1,361,585 9,095,385 9,854,611 65,600,679 7,461,739 50,417,625 6,520,365 43,056,434 13,876,765 91,341,242 Shares repurchased (9,772,227) (66,192,232) (9,423,700) (63,349,032) (8,090,799) (53,149,928) (16,793,809) (111,853,547) Net increase (decrease) Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $12,500,000 OTC Credit default swap contracts (notional) —* Warrants —* * For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $170 Payables $81,445 Equity contracts Investments 254,001 Investments — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Swaps Total Credit contracts $— $(22,997) $(22,997) Foreign exchange contracts 165,509 — 165,509 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $(340,815) $(340,815) Equity contracts 78,846 — 78,846 Total Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $8,825,493 $112,441,631 $109,668,676 $15,629 $11,598,448 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Putnam VT High Y ield Fund 25 Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. Note 9 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Federal tax information (Unaudited) The fund designated 1.55% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 26 Putnam VT High Y ield Fund About the Trustees Putnam VT High Y ield Fund 2 7 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 28 Putnam VT High Y ield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$92,091	$ — $5,135	$775 December 31, 2011	$95,878	$	$4,391	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $258,022 and $131,773 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
